      Case: 3:21-cv-00198-NBB-DAS Doc #: 7 Filed: 09/03/21 1 of 1 PageID #: 21




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

LEE CONLEY, JR.                                                                          PLAINTIFF

v.                                                                      No. 3:21-cv-00198-NBB-DAS

KENNETH WORTHAM,                                                                       DEFENDANT
Lafayette County Sheriff

                       ORDER REQUIRING PLAINTIFF TO SUBMIT
                      AMENDED COMPLAINT USING THE ENCLOSED
                          STANDARD FORM WITHIN 21 DAYS

        Lee Conley, Jr. has submitted a document that the court construes as a pro se prisoner

complaint filed under 42 U.S.C. § 1983. The plaintiff has not, however, used the court’s standard

form for such complaints. The court uses these forms for the expeditious administration of § 1983

cases. As such, the plaintiff must complete and return the enclosed form within 21 days. Failure to

do so may lead to the dismissal of this case without prejudice.

        SO ORDERED, this, the 3rd day of September, 2021.



                                                /s/ David A. Sanders
                                                DAVID A. SANDERS
                                                UNITED STATES MAGISTRATE JUDGE
